DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	Amendment received 10/20/22 was entered into the record.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai US 2018/0178563 (“Tamai”).
 	Regarding claim 1, Tamai disclosed a recording apparatus comprising: 
 	a recording head (23) that performs recording by ejecting liquid onto a medium;  and 
 	an output tray (21) into which the medium on which recording has been performed is outputted, wherein 
 	the output tray has a pair of first ribs (34, see Figures 2 and 10) elongated in an output direction and protruding in a convex shape (Figure 2), and a pair of second ribs (37) disposed at a downstream position, with respect to the first pair of ribs, the pair of second ribs being elongated in the output direction and protruding in a convex shape,
 	the output tray has an upstanding end portion (32a or 36) formed at a downstream end in the output direction, 
 	the pair of second ribs are formed to be continuous with a top surface of the upstanding end portion (see Figures 3 and 10) to define an elongated protrusion extending in the output direction along and above the upstanding end portion (see also Figure 5), and 
 	each of the pair of first ribs and the pair of second ribs are symmetrically arranged to a center in a width direction, which is perpendicular to the output direction of the medium (see at least Figures 2 and 10).  
 	Regarding claim 2, Tamai disclosed an inclined surface is formed on an inner surface of the upstanding end portion (seen on 36 and 32a), the pair of second ribs extend from an upstream position relative to the inclined surface to the upstanding end portion located downstream relative to the inclined surface (see Figures 10 and 11), and the symmetrical pair of second ribs have outer side surfaces in the width direction, the outer side surfaces extending vertically (Figure 11).  
 	Regarding claim 3, Tamai disclosed the output tray includes a first receiving section (31), and a second receiving section (32) that can be extended from the first receiving section, and the pair of first ribs are formed in the first receiving section, and the pair of second ribs (37) and the inclined surface (32a) are formed in the second receiving section.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamai in view of Mokuo et al. US 2018/0007221 (“Mokuo”).
 	Tamai disclosed the limitations of claim 3 but did not teach the third ribs as claimed.  Mokuo teaches a second receiving section has a pair of third ribs that extend from an upstream position to the inclined surface, the pair of third ribs being elongated in the output direction and protruding in a convex shape, the pair of third ribs are symmetrically arranged to a center in a width direction of the medium outputted, and each of the pair of third ribs have an inclined surface on an upstream end see at least Figures 2, 7, and 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a similarly situated third set of ribs to reduce the friction of the sheet against the holding surface as it well known in the art.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive.
Applicant alleged that Tamai failed to show the second projections 37 continuous with a top surface of projections 36 or the face 32a to define an elongated protrusion extending in the output direction along and above the either members 36 or 32a.
The Examiner disagrees.  Figure 3 clearly shows the pair of second ribs 37 formed to be continuous with a top surface of the upstanding end portion 36 to define an elongated protrusion extending in the output direction along and above the upstanding end portion (see at least Figure 5).
Furthermore, Figure 10 clearly shows the pair of second ribs 37 formed to be continuous with a top surface of the upstanding end portion 32a to define an elongated protrusion extending in the output direction along and above the upstanding end portion.
Accordingly, the rejections as presented above are considered proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/           Primary Examiner, Art Unit 3653